DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8, 10, 12-17 and 19-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10, 12-17 and 19-21 are allowed over the cited prior art because the examiner found that none of the cited prior art teach: 
An intravascular system comprising: a catheter including a proximal end, a distal end, a plurality of magnetic domains, a sensor located at the distal end, and a cable extending from the proximal end of the catheter to the distal end of the catheter and operatively connected to the sensor at the distal end, the sensor configured to provide sensor information representative of one or more intravascular properties of a patient, wherein the plurality of magnetic domains are consecutively arranged in a plurality of groups of magnetic domains, each group of magnetic domains having, consecutively arranged, one magnetic domain with a first magnetization magnitude, one magnetic domain with a second magnetization magnitude greater than the first magnetization magnitude, and one magnetic domain with a third magnetization magnitude greater than each of the first magnetization magnitude and the second magnetization magnitude, wherein the first magnetization magnitude in each group of magnetic domains is a same first magnetization magnitude, wherein the second magnetization magnitude in each group of magnetic domains is a same second magnetization magnitude, and wherein the third magnetization magnitude in each group of magnetic domains is a same third magnetization magnitude; a magnetic pickup configured to output a pickup signal based on the magnetic field 
The best prior art found by the Examiner are Hiltner et al. (US2015/0182190), Kondrosky et al (US2008/0255475), Haynor et al. (US6263230), and Belson (US2007/0135803).  The combination of Hiltner, Kondrosky, Haynor, and Belson disclose, teach, or suggest an intravascular system comprising: a catheter including a proximal end, a distal end, a plurality of magnetic domains, a sensor located at the distal end, and a cable extending from the proximal end of the catheter to the distal end of the catheter and operatively connected to the sensor at the distal end, the sensor configured to provide sensor information representative of one or more intravascular properties of a patient, wherein the plurality of magnetic domains are consecutively arranged in a plurality of groups of magnetic domains, each group of magnetic domains having, consecutively arranged, one magnetic domain with a first magnetization magnitude, one magnetic domain with a second magnetization magnitude greater than the first magnetization magnitude, and one magnetic domain with a third magnetization magnitude greater than each of the first magnetization magnitude and the second magnetization magnitude; 
a magnetic pickup configured to output a pickup signal based on the magnetic field at the magnetic pickup produced by the plurality of magnetic domains; and 
an intravascular processing engine in communication with the sensor of the catheter and the magnetic pickup and configured to: (i) receive the sensor information from the sensor of the catheter; (ii) receive a position signal representative of the pickup signal; (iii) determine position 
However, the combination of Hiltner, Kondrosky, Haynor, and Belson do not disclose, teach, or suggest wherein the first magnetization magnitude in each group of magnetic domains is a same first magnetization magnitude, wherein the second magnetization magnitude in each group of magnetic domains is a same second magnetization magnitude, and wherein the third magnetization magnitude in each group of magnetic domains is a same third magnetization magnitude.  Further, no additional references, or reasonable combination thereof, could be found which disclose, or suggest in combination with other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793